DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10 in the reply filed on 4/25/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed arithmetic average waviness (Wa1), maximum waviness height (Wz1), and maximum waviness height (Wz2) must be shown. Examiner notes that none of the figures point out the recited dimension Wa1, Wz1 and Wz2. Figs. 5(a) and 5(b) attempt to show exemplary graphs, however, they are extremely small, illegible and appears to be computer-generated profiles. Moreover, it is unclear how this profile actually relates to claimed surface dimensions of average waviness and height. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-5, the limitation of “maximum waviness height (Wz1)”, “maximum waviness height (Wz2)” are ambiguous because it is unclear what is meant by this dimension? Examiner notes that Applicant’s figures do not show the height Wz1 or Wz2 (see  Drawing objection above) and the original specification appears to repeat the same language without actually explaining height in relation to the surface. Fig. 1(a) generally depicts a roll-bonded body 1 with a first metal layer 10 and a second metal layer 20, however, the surface details of average waviness or waviness height are not pointed out on either metal layer. Waviness typically includes peaks and valleys, and it is not defined whether the height refers to peak height or total distance from valley to the peak? Consequently, one of ordinary skill in the art would not be able to determine metes and bounds of recited waviness features. The claimed vague terms fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claims are taken to mean: surface of the metal layer has an arithmetic average waviness. 
With respect to claims 4-5, feature of “the surface of the second metal layer” lacks sufficient antecedent basis since “the surface of the second metal layer” has not been previously defined in claim 1. Accordingly, it is confusing which exact surface is implied by “the surface”. Furthermore, in claim 5, comparison of two waviness heights is ambiguous because the feature concerning waviness height is indefinite in scope for reasons explained in claim 1 above. It is recommended that respective surfaces of each metal layer and corresponding parameters of average waviness and/or waviness height should be clearly indicated and legible in the figures.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Van Veldhuizen et al. (US 2020/0173003, hereafter “Van”).
Regarding claim 1, Van discloses a roll-bonded body obtained by bonding a first metal layer (metal surface layer SL- fig. 2A) and a second metal layer (outer layer OL or inner layer IL) to each other by rolling (fig. 2A), wherein a surface of the first metal layer has an arithmetic average waviness (Wai) of 0.35 µm, which falls within the recited range of 0.01-0.96 µm [0048-0049]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05). Van teaches that it is important to have low waviness, especially in automotive applications such as outer panels of cars where appearance is critical [0048-0049]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a low average waviness or a waviness height of about 0.35 µm in Van in order to manufacture a desired body panel with given surface property requirements.
As to claims 3-5, Van discloses average waviness (Wai) of 0.35 µm or less, preferably 0.25 µm or less, which falls within the recited range of 0.01-1 µm [0048-0049]. Van teaches that it is important to have low waviness, especially in automotive applications such as outer panels of cars where appearance is critical. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have an average waviness about 0.25 µm for the first metal layer and an average waviness about 0.35 µm for the second metal layer in Van in order to manufacture a desired body panel with given surface property requirements. Examiner also notes that instant claims 4-5 are indefinite in scope. 
As to claim 7, it is noted that electronic apparatus housing is an intended use of the roll-bonded body and does not limit the claim. The roll-bonded body of Van can also be utilized for the purpose of an electronic apparatus housing.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Van Veldhuizen et al. (US 2020/0173003, “Van”) in view of Kashima et al. (US 2008/0261059, hereafter “Kashima”).
Regarding claim 2, Van discloses a roll-bonded body obtained by bonding a first metal layer (metal surface layer SL- fig. 2A) and a second metal layer (outer layer OL or inner layer IL) to each other by rolling (fig. 2A), wherein a surface of the first metal layer has an arithmetic average waviness (Wai) of 0.35 µm, which falls within the recited range of 0.01-0.96 µm [0048-0049]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05). Van teaches that it is important to have low waviness, especially in automotive applications such as outer panels of cars where appearance is critical [0048-0049]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a low average waviness or a waviness height of about 0.35 µm in Van in order to manufacture a desired body panel with given surface property requirements.
Concerning roughness, Van teaches that the cold rolling work rolls provides roughness Ra that is preferably 0.6 µm or less [0035], but does not mention average roughness of 1-30 nm. However, such feature is known in the art. Kashima (drawn to clad textured metal substrate) teaches a metallic body made of stainless steel or nickel alloy substrate having a nickel layer, which layer has a surface roughness Ra of 10 nm or less because it would enable to grow an epitaxial thin film on its surface [0013-0014]; the nickel layer and metal substrate are roll bonded with the operation of wind-up roll 5 in bonding apparatus 100 (fig. 1) to manufacture a clad textured metal substrate [0044]. The surface roughness of 10 nm falls within the claimed roughness range of 1-30 nm. In light of Kashima, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a surface roughness of about 10 nm in the roll-bonded body of Van with the motivation of manufacturing a clad textured substrate useful for epitaxial film growth.
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Veldhuizen et al. (US 2020/0173003, “Van”) as applied to claim 1 above, and in view of Chang et al. (US 7776454, hereafter “Chang”).
As to claims 6 and 10, Van fails to disclose the roll-bonded body having an intermediate metal layer formed of the recited metal group. Chang discloses a titanium-based multi-layer body made of up discrete metal layers including titanium, nickel or nickel alloys and/or copper or copper alloys made by using a cold-rolling process, the multi-layer composite body being useful as brazing strips or foils (col. 1, lines 10-23; col. 3, lines 35-40). Exemplary composite multi-layer body includes an intermediate titanium layer 32 between first and second nickel layers 34, 36 (fig. 2; col. 7, lines 1-9), which meets the claimed respective metal layers. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a composite made of an intermediate titanium layer between two nickel layers by roll-bonding in Van in order to produce a brazing strip material, as suggested by Chang.
As to claims 8-9, Zhang discloses the roll-bonded multi-layer body comprising a first metal layer 34 and a second metal layer 36 each made of nickel (fig. 2; col. 7, lines 1-9). Accordingly, one of ordinary skill in the art would have found the claims obvious with the motivation of forming a composite body by roll-bonding in Van & Zhang so as to manufacture a brazing preform or strip.  
Claim 7 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Veldhuizen et al. (US 2020/0173003, “Van”) in view of Nakamoto (JP 3092598-U, of record in IDS).
As to claim 7, Van is silent as to intended use of the roll-bonded body in an electronic apparatus housing. However, Nakamoto teaches a clad material made of two laminated metal layers (e.g. aluminum and stainless steel) for use in a casing or housing of electronic equipment such as camera, mobile phone etc. (abstract). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the roll-bonded metal body of Van for a housing part of an electronic product.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/22, 12/30/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735